Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 Analysis
In the instant case, the claims are directed to an apparatus (1 - 7), a method (8 -14), and a product (15 - 20). Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).

Step 2A Analysis
Step 2A: Prong 1
 Based on the claims 1-20 being determined to be within the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). In the instant case, the claims 1-20 

Independent claim 1 includes the subject matter:

-    receive, from one or more of the Al logic modules, information that facilitates providing, by a call center agent, responses to the one or more queries;

-    receive from at least one Al logic module one or more scores associated with one or more metrics that rate different aspects of the actual responses; and;

-    when at least one of the one or more scores received from the at least one Al logic module is below a threshold, communicate training information to the call center agent, the training information being directed to a subject area associated with the score being below the threshold.
	In fact, the entire claim can be accomplished without a computer.  That is, if one replaces the plurality of artificial intelligent (AI) logic modules with people, no computer 
	The same analysis would be the same for independent claims 8 and 15
Accordingly, the subject matter of independent claims 1, 8, and 15 are abstract ideas providing disembodied concepts and/or mental processes.

Step 2A: Prong 2
   As per independent claim 1, the judicial exception (abstract idea) related to claim 1 is not integrated into a practical application because the additional subject matter of claim 1, input/output interface, a processor, and a non-transitory computer readable media (memory) including a set of instructions, correspond to mere instructions to implement the abstract idea by a processor. Accordingly, the additional subject matter does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, claims 1, 8 and 15 are directed toward an Abstract idea (MPEP §2106.04(d)).

   Claims 1, 8 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception (MPEP §2106.05). As
discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional limitations of claims 1,8, and 15 are considered to be 
Additionally, as per independent claims 1 and 15 the additional limitations of claims 1 and 15, which include at least one computer readable storage medium comprising a set of instructions which cause a computing system to execute the set of instructions, provide a generic storage medium which can be accessed by a generic computer to execute instructions.

Accordingly, independent claims 1, 8 and 15 are not patent eligible.

Dependent claims 2 - 7, 9 -14, 14 -18, and 16 - 20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. §101 because the additional limitations fail to establish that the claims are not directed toward an abstract idea, as they recite further embellishment of the judicial exception. The dependent claims 2 - 7, 9 -14, 14 -18, and 16 - 20 are not integrated into a practical application because they do not impose any meaningful limits on practicing the abstract idea. In addition, dependent claims 2 - 7, 9 -14, 14 -18, and 16 - 20 do not transform an abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
	There is no additional structure in the dependent claims.  Applicant may argue that claim 17 introduces a long-short term memory (LSTM).  However, any of the experts (mentioned above), which can be humans, also have long-short memories.  Applicant might argue that, “… an interface accessible to an agent…” is structure.  




1. (Currently Amended) A call center system for reducing communication latency, the system comprising:

an input/output (I/O) interface for receiving one or more queries from a customer terminal;

a processor in communication with the I/O interface (see agent terminal 155); and

non-transitory computer readable media in communication with the processor that stores instruction code, which when executed by the processor, causes the processor to:
route the one or more queries to a plurality of artificial intelligent (Al) logic modules (note paragraphs 0040 and 0044 – 0045 and IVR 115 and ACD 130);

receive, from one or more of the Al logic modules, information that facilitates providing, by a call center agent, responses to the one or more queries (note paragraph 0049.  Terminal 155 can display information about a contact 105 on the GUI.  Such information 

route actual responses to the one or more queries made by the call center agent to the Al logic modules (note paragraph 0068, “the agent management system 190 monitors an agent's behavior while the agent 160 services each contact 105 and provides monitoring information during or immediately following a live service episode or session”, this means actual responses are routed to agent management system 190 for monitoring during the service);.

receive from at least one Al logic module one or more scores associated with one or more metrics that rate different aspects of the actual responses (see paragraph 0032); and

when at least one of the one or more scores received from the at least one Al logic module is below a threshold, communicate training information to the call center agent, the training information being directed to a subject area associated with the score being below the threshold (again note paragraph 0032, “The agent can receive the training content immediately or after completing a contact episode in which the agent exhibited a need for training and before serving another contact. Training content can comprise tips, coaching, guidelines, reprimands, explanations, information, or simulations, as well 

wherein communication of the information that facilitates providing by the call center agent responses to the one or more queries reduces a latency between receipt of the one or more queries and communication of correct responses to the one or more queries. (inherently, information that facilitates providing by a call center agent responses to one or more queries, which as shown above Pulaski et al., reduces latency between receipt of the one or more queries and communication of correct responses to the one or more queries.
With respect to claims 2, 9 and 16, see paragraphs 0055 – 0056 and 0095.
With respect to claims 6, 13 and 20, note at least paragraphs 0032, 0068, 0178 and 0183.
With respect to claims 4, 11 and 18 at least paragraphs 0054 – 0055 and 0060 – 0061.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2006/0256953 in view of U.S. Patent Application No. 2020/0118400 (Zalewski et al.).
	Pulaski et al. teaches the claimed limitations except for the long-short term memory (LSTM) aspects of the invention.  However, note paragraphs 0860 – 0862 of Zalewski et al.  It would have been obvious to one of ordinary to have incorporated the teachings of Zalewski et al. into the Pulaski et al. method and system as such would only entail the substitution of one known memory system for another.  In addition, note at least paragraphs 0107 – 0112 (LSTM).
Claim 5 , 7, 12, 14 and 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2006/0256953 (Pulaski et al.) in view of U.S. Patent No. 9,635,175 (Skiba et al.).
Pulaski et al. teaches the claimed limitations except for the social media aspects and the unanswered aspects of the invention.  However, note Col. 1, line 46 – Col. 2, line 34, Col. 4, lines 36 - 43 and claim 13 of Skiba et al.  It would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Skiba et al. into the system and method of Pulaski et al. in order to have a more efficient and accurate system by interacting with experts and social media to resolve certain queries and questions.  (see also paragraphs 0180 and 0195 – 0196 of Pulaski et al.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Note the Abstracts and Figs. of the additional references cited on the accompanying 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Deane whose telephone number is 571 -272-7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M. to 5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on 571 -272-7488. The official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. However, unofficial faxes can be direct to the examiners computer at 571 273 - 7484.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:/7pair-direct.uspto.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).gov.
07May2021
/WILLIAM J DEANE JR/           Primary Examiner, Art Unit 2652